Citation Nr: 1112107	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of fusion of the left wrist, status post left wrist fracture with styloidectomy.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active duty service from May 1970 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a temporary total disability rating based on convalescence effective September 8, 2006, for the service-connected left wrist disability, which is the Veteran's only service-connected disorder.  A schedular 10 percent rating was resumed effective November 1, 2006.  Thereafter, a January 2008 RO decision increased the left wrist disability rating from 10 percent to 30 percent, effective November 1, 2006.  Because the maximum benefit allowable was not assigned, that claim remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was afforded a February 2010 Travel Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript is of record.  

In February 2011 the Veteran was informed that the VLJ that presided over his February 2010 hearing was no longer at the Board, and that he had a right to another hearing conducted by a VLJ who would ultimately decide his appeal.  However, the Veteran did not respond.  Accordingly, it must be concluded that he does not desire an additional hearing.  

The appeal was remanded in April 2010 for a VA examination to evaluate the severity of the service-connected left wrist disorder and because during the appeal the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was noted that the question of entitlement to a TDIU rating had been raised at the February 2010 Travel Board hearing and, so, it was deemed to be included as part the present appeal.  

Also in the April 2010 remand noted that the issue of "service connection" for disability of multiple fingers of the left hand, as secondary to the service connected left wrist disability, has been raised but not adjudicated by the RO and, so, that matter was referred to the RO for appropriate action.  As addressed in the REMAND section of this decision, it appears that the claim is actually for compensation under 38 U.S.C.A. § 1151 for multiple finger disability following VA left wrist fusion in September2006.  In any event, the RO has not adjudicated a claim for compensation for disability of multiple fingers of the left hand.  Because the matter of the severity of any multiple finger disability, if compensation were to be granted for it, could have an impact upon the TDIU rating claim, appellate adjudication of thereof must be deferred and is remanded to the RO for that purpose.  

The issue of entitlement to a TDIU rating is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is left handed.  

2.  There is no nonunion or malunion of the Veteran's left radius or left ulna but his left wrist is fused in zero degrees of palmar flexion and 5 degrees of radial deviation. 


CONCLUSION OF LAW

The criteria for a rating of no more than 50 percent for post-operative residuals of fusion of the left wrist, status post left wrist fracture with styloidectomy, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5214 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  


The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in January 2006, prior to the initial January 2007 RO adjudication.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letter in the January 2006, prior to the initial January 2007 RO adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran testified in support of the claim a February 2010 travel Board hearing but he declined the opportunity, by virtue of not responding to notification, to testify at another hearing.  

The RO has obtained private treatment records.  His VA treatment records are also on file, as are his service treatment records (STRs). 

Moreover, the Veteran has been afforded VA examinations for the increased rating claim, including as recently as August 2010 pursuant to an April 2010 remand by the Board.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  

Background

In medical history questionnaires in April 1970 and October 1971 the Veteran reported that he was left handed.  

A 1980 private clinical record shows that the Veteran had had a left navicular fracture without bone grafting.  X-rays revealed that nonunion of the fractured navicular remained the same but with some early degenerative changes. 

During VA hospitalization later in 1980 the Veteran underwent radial styloidectomy of the left wrist. 

On VA examination in 1980 the Veteran reported that he was left handed.  Flexion and extension of the left wrist were 60 percent of normal, and he had pain on motion.  Strength was also 60 percent of normal.  

On VA examination in 1981 it was reported that his 1980 surgery had not helped his symptoms.  He was able to do carpentry work and maintenance worked but he had to rest at intervals.  Left wrist dorsiflexion was to 20 degrees, volar flexion was to 40 degrees, ulnar deviation was to 20 degrees, and radial deviation was to zero degrees.  He had full pronation and supination of the forearm.  X-rays revealed a nonunited fracture of the proximal one-third of the navicular with necrosis of the proximal fragment, and residuals of a radial styloidectomy as well as minimal degenerative changes between the carpal joints articulating with the navicular. The diagnosis was nonunion of the left navicular fracture with necrosis of the proximal pole, status post radial styloidectomy with mild degenerative changes. 

VA outpatient treatment (VAOPT) records show that in March 2006 the Veteran complained of being unable to flex or extend his left wrist, as well as chronic left wrist pain.  On examination he had a deformity of the left styloid process, consisting of a bony protuberance that was slightly tender and he had limited left wrist flexion and extension.  Subsequently he underwent physical therapy.  Additional VAOPT records show that he continued to work as a painter.  In May 2006 grip strength in his left hand was 25 pounds and he had 55 degrees of active flexion and 10 degrees of extension, with 5 degrees of both ulnar and radial deviation.  In September 2006 he underwent fusion of the left wrist.  


The Veteran's claim for an increased rating was received in September 2006. 

On VA examination in December 2006 the claim file was not available to the examiner for review.  It was noted that the Veteran's recent left wrist fusion surgery was prompted after increased complaints of pain and instability of the left wrist.  He complained of not being able to move the fingers of the left hand very well since the 2006 left wrist fusion and he reported that he might need further surgery because of this.  He was currently being treated by wearing a left wrist brace.  He reported having had daily pain for which he took medication and having lost left wrist motion due to the fusion.  He was no longer working, having last worked in 2006 as a painter because of his arm and wrist.  He reported that physicians had not yet released him to go back to work.  He stated that his daily activities were limited because he could not do a lot of things which he ordinarily did with his left hand.  He had difficulty driving, picking things up, and pulling on things.  Moving things with his left hand and arm was extremely limited due to pain.  Since his fusion his flare-ups were brought on by over-use of his fingers and not as previously by over-exertion of the wrist.  However, bumping his left wrist would bring on a flare-up and this happened on a daily basis. When it did, he usually took Aleve. 

On examination the Veteran wore a wrist immobilizer.  He had a post-operative scar from the fusion surgery.  He could not flex or extend the left wrist and had no radial or ulnar deviation due to the fusion.  There was no tenderness to palpation and no swelling.  He was very slow to extend all of his fingers of the left hand and actually needed some assistance with either the right hand or by pushing the palm of the left hand on the surface of the examining table and pushing the fingers out straight.  He was then able to very slowly make a fist.  His grip strength was extremely weak.  The examiner could pull an object out of the Veteran's grasped hand very easily, despite the Veteran's best effort to resist.  The examiner felt that this was due to calcifications within the tendon sheath, secondary to the left wrist fusion.  

X-rays were compared to prior X-rays in March 2006 and revealed a metallic plate and screws in the distal radius, carpal, and proximal end of the metacarpal bone of the middle finger.  A deformity was noted in the carpal bones with some of the bones showing compression as compare to the prior X-rays.  This might be post-traumatic post-operative aseptic necrosis. 

The diagnosis was status post fusion of the left wrist with subsequent stiffness, and calcifications in the tendons of the left hand resulting in an overall very weak left hand and grip strength.  

At the February 2010 Travel Board hearing the Veteran testified that his left wrist and hand would lock up and he would be unable to move his fingers.  He was left handed.  Page 3 of the transcript of that hearing.  He sometimes had pain and swelling in the hand.  His knuckles were very tender.  He was not able to move his fingers such that he could touch the palm of his left hand.  He could not move his wrist up or down or from side to side due to the fusion of the left wrist.  Page 4.  He had had a rod inserted into his left wrist.  Page 5.  He wore a left wrist brace.  He was a painter by trade and was now unable to hold a paint brush and, so, was no longer working.  Pages 5 and 6.  He could not hold anything in his hand but, at most, was only able to hold a cup of coffee if he carefully positioned his fingers.  He had numbness in his left thumb.  Page 7.  He had been told that further surgery might be needed to scrape scar tissue off of his tendons but that a physician had stated that such surgery could make his condition even worse.  Page 8.  Following his 2006 left wrist fusion he had developed problems with the fingers of his left hand.  Page 10.  His physicians had stated that this was due to problems with scarring of the tendons in his hand.  Page 11.  He had last worked in July 2006 prior to the left wrist fusion because of pain in his left wrist.  Page 12.  However, he had done a few odd jobs.  He had not applied for Social Security disability benefits and received all of his treatment from VA.  Page 13.  His left wrist disability had worsened since his 2006 VA examination.  Page 14.  

On VA examination in August 2010 the Veteran reported having intermittent left wrist pain when his arthritis flared-up.  He took medication for pain in the left wrist, as well as in the neck, arm, shoulder, and low back, without any side-effects.  He had had physical and occupational therapy.  

On examination the Veteran had a deformity of the left wrist as well as pain, stiffness, instability, weakness, incoordination, and "decreased speed of joint motion" but no giving way of the wrist.  He had swelling and tenderness but no effusion.  He had no flare-ups of joint disease and no incapacitating episodes of arthritis.  He walked with a cane due to bursitis of the knee.  He had well healed scars of the left upper extremity, along the dorsal surface of the forearm and that lateral surface of the wrist.  There was ankylosis of the left wrist.  The ankylosis was stable and the joint was free of pain.  The fusion was in a neutral position at zero (0) degrees of palmar flexion but in 5 degrees of radial deviation.  There was no movement of the wrist and the wrist was nontender to palpation.  

X-rays revealed an arthrodesis across the radius and carpus.  There was fusion of most of the carpal bones, particularly the central and radial side.  There was anatomical alignment of the distal ulna and radius.  There were fractures of the distal-most and second-to-lateral-most screws of the plate which was dorsally positioned across the joint and these screws were placed across the base of the third metacarpal.  No other hardware insufficiency was identified, although the proximal-most screw was not flush against the plate. 

It was reported that the Veteran had retired from his usual occupation as a painter due to his wrist and hand conditions.  There was a significant effect upon his usual occupation due to decreased mobility, decreased manual dexterity, problems lifting and carrying, weakness or fatigue.  Further examination noted that there was an overall decrease in hand strength and a decreased in left hand dexterity.  Range of motion testing of the fingers of the left hand was conducted.  

The examiner stated that given that the Veteran had reported being a house painter, much of his work would involve repetitive activities of the hand and wrist, with effects being greater because he reported being left handed and did not report other prior vocations.  He would need to avoid any type of work that involved repetitive or prolonged usage of the "hands" or necessitated fine manipulation, such as typing.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  
Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved. When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Handedness will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

Normal dorsiflexion of a wrist is to 70 degrees and normal palmar flexion is to 80 degrees.  Normal ulnar deviation of a wrist is to 45 degrees and radial deviation is to 20 degrees.  38 C.F.R. § 4.71, Plate I. 

A 10 percent rating is the maximum schedular rating for limitation of motion of the wrist of either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The wrist disability is currently rated 30 percent disabling under Diagnostic Code 5214 ankylosis of the wrist.  This encompasses ankylosis of the wrist of the major extremity in favorable position in 20 degrees to 30 degrees of dorsiflexion.  A 40 percent rating is warranted under Diagnostic Code 5214 for ankylosis of the wrist of the major extremity in any position except favorable.  A 50 percent rating is warrant, and is the maximum schedular rating, for ankylosis of the wrist of the major extremity when unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation. 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

It is undisputed that the Veteran is left handed and, so, the fusion of the left wrist is fusion of the wrist of the major extremity. 

Other potentially applicable Diagnostic Codes are Diagnostic Code 5211 (impairment of the ulna) and Diagnostic Code 5212 (impairment of the radius).  Under Diagnostic Code 5211 and 5212, the criterion for a 40 percent rating is the maximum schedular rating for the major extremity with nonunion of the ulna or the radius in the upper half with false movement, with loss of bone substance of one inch (2.5 centimeters) or more and marked deformity.  Diagnostic Code 5210 provides for a maximum rating of 40 percent for nonunion of the radius and ulna, with flail false joint when affecting the minor extremity and 50 percent when affecting the major extremity.  

In this case there is no clinical evidence of nonunion of either the radius or ulna of the left forearm.  Consequently, an increased rating is not warranted under Diagnostic Codes 5210, 5211 or 5212.  

The recent VA examination found that the Veteran's left wrist is fused in zero (0) degrees of palmar flexion.  This is a neutral position.  See 38 C.F.R. § 4.71a, Plate 1.  A 30 percent rating is warranted when there is fusion in a favorable position between 20 degrees and 30 degrees of dorsiflexion.  However, fusion in a neutral position is not in a position described as "favorable" under Diagnostic Code 5214.  Rather, fusion in a neutral position (zero degrees of palmar flexion) is fusion in zero degrees of dorsiflexion.  See 38 C.F.R. § 4.71a, Plate 1.  This warrants an evaluation of 40 percent under Diagnostic Code 5241.  

However, the analysis does not stop here.  In finding that the Veteran's left wrist is fused in a neutral position, this only described the positioning with respect to palmar flexion and dorsiflexion (the latter is also called extension).  The description of the left wrist being fused in a neutral position did not describe the positioning of the left wrist with respect to any positioning in either ulnar or radial deviation but was limited to describing only the positioning as to one plane of possible motion (palmar flexion and dorsiflexion).  

The 2010 VA examination specifically found that the Veteran's left wrist was fused in 5 degrees of radial deviation.  Because Diagnostic Code 5214 describes unfavorable ankylosis as being in (1) any degree of palmar flexion (which is not the case here), or (2) with any ulnar deviation, or (3) with any radial deviation, the Veteran's fusion of the left wrist in 5 degrees of radial meets the criteria under Diagnostic Code 5241 for a 50 percent disability evaluation.  In this regard, it must be pointed out that Diagnostic Code 5214 does not require that there be both fusion in any position of palmar flexion together with, alternatively, any ulnar or radial deviation.  Rather, fusion of the wrist of the major extremity in any degree (other than neutral) of palmar flexion or any degree of ulnar deviation or any degree of radial deviation meets the criteria for a 50 percent disability rating.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran's a schedular rating of 50 percent is warranted for post-operative residuals of fusion of the left wrist, status post left wrist fracture with styloidectomy.  38 C.F.R. § 3.102.  A schedular rating in excess of 50 percent is not provided for unless, under a note to Diagnostic Code 5214, there is extremely unfavorable ankylosis which is rated as loss of use of the hand under Diagnostic Code 5125 and here the disability does not more closely approximate loss of use of the hand. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the rating criteria are comprehensive, the degree of disability for the service-connected left wrist fusion is contemplated by the Rating Schedule, and the assigned schedule rating is adequate.  Even if this were not the case, the disorder has not required frequent hospitalization, and the disability is not so exceptional as to render impractical the application of the regular schedular standards. 

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the preponderance of the evidence is in favor of a rating of no more than 50 percent.  As to entitlement to a rating in excess of 50 percent, the preponderance of the evidence is against the claim, even considering 38 C.F.R. §§ 4.40 and 4.45, and to this extent the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Generally see Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

A rating of no more than 50 percent for post-operative residuals of fusion of the left wrist, status post left wrist fracture with styloidectomy is granted, subject to applicable law and regulations governing the award of monetary benefits. 


REMAND

VA outpatient treatment (VAOPT) records show that following the September 2006 surgical fusion of the Veteran's left wrist, in November 2006 it was reported that he was unable to extend the fingers of the left hand when the "hand is on supination" but could extend the fingers when the "hand is pronation."  

As noted in the Introduction, the claim for compensation for disability of multiple fingers of the left hand, while described in the April 2010 remand as a claim for service-connection secondary to the service-connected left wrist fusion, actually appears to be a claim for compensation for disability of multiple fingers of the left hand following and due to VA left wrist fusion in September 2006.  In either event, the RO has not adjudicated the claim for compensation for disability of multiple fingers of the left hand, either on the basis of secondary service-connection under 38 C.F.R. § 3.310 or under 38 U.S.C.A. § 1151.  

VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, __ F.3d __, No. 2010-7011 (Feb. 11, 2011).  See also Locklear v. Shinseki, __ Vet. App. __, No. 09-2675 (Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion), and n.  3 (The Secretary may separate out parts of a claim through referral or remand, which are distinct concepts (citing Godfrey v. Brown, 7 Vet.App. 398, 409-10 (1995) (remand appropriate where proper evidentiary development has not been completed; referral appropriate when newly raised claim is not in administrative appellate status)). 

In this regard, the assignment of a 50 percent rating for the service-connected left wrist fusion residuals, which is the Veteran's only service-connected disorder, still does not bring the Veteran to met the schedular TDIU rating criteria of 38 C.F.R. § 4.16(a) but there remains for consideration potential extraschedular entitlement under 38 C.F.R. § 4.16(b).  Moreover, if disability of multiple fingers of the left hand were to be granted, either on the basis of secondary service-connection or under 38 U.S.C.A. § 1151, such compensation would have to be consider in determining whether the Veteran met the criteria in § 4.16(a) and § 4.16(b).  

Thus, to adjudicate the claim for a TDIU rating prior to determining whether compensation is warranted for disability of multiple fingers of the left hand, would be premature.  So, the RO must first adjudicate this claim.  

The 2010 VA examiner stated that given that the Veteran had reported being a house painter, being left handed, and did not report other prior vocations he should avoid work involving repetitive or prolonged usage of the "hands" or necessitated fine manipulation, such as typing.  

In TDIU rating claims, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service- connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is needed in light of the Veteran's contentions. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination, to determine the nature and extent of his service-connected residuals of fusion of the left wrist.  The examiner should be requested to identify any objective evidence of pain, painful motion, or functional loss due to pain as a result of the service-connected left wrist fusion.  

The extent of any weakened movement, excess fatigability or incoordination associated with these disabilities should be specifically assessed.  The examiner should also express an opinion as to whether there would be additional limits on functional ability during flare-ups (if the Veteran describes flare-ups), and if feasible, express this in terms of additional limitation of motion during flare-ups.  If not feasible, the examiner should so state.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

The examiner should also express an opinion as to whether the Veteran's service-connected left wrist fusion residuals preclude the Veteran from obtaining or retaining substantially gainful employment. 

2.  The RO must adjudicate the claim for compensation under 38 U.S.C.A. § 1151 for disability of multiple fingers of the left hand, claimed as due to VA surgical fusion of the Veteran's left wrist.  

In doing so, the Veteran must first be given appropriate procedural notice under the VCAA and there must be compliance with the VCAA duty to assist.  

3.  Thereafter, the RO must readjudicated the claim for a TDIU rating on either a schedular basis under 38 C.F.R. § 4.16(a) (if either service-connection is granted or compensation is granted under 38 U.S.C.A. § 1151 for disability of multiple fingers of the left hand) or, if compensation is not granted for disability of multiple fingers of the left hand, on an extraschedular basis under 38 C.F.R. § 4.16(b).   If the criteria under 38 C.F.R. § 4.16(b) are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  

If the determination remains unfavorable to the Veteran, he should be furnished with an SSOC and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


